Title: To James Madison from William Kirkpatrick, 20 October 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 20 October 1802.
					
					I have the Honor of inclosing you duplicate of my last Letter under date of 10th. September, and Come to transmit a Packet, which I yesterday received for you from Richard OBrien Esqr. at Algiers, as also Copy of a Letter which He addressed me on the 2 Instant for your Information and Government.
					The Tripoline, now Moorish Cruizer, so long blocked up at Gibraltar, I find by last advices was compleatly provided with Certificates from the different Consuls residing in the Emperor’s dominions as belonging to him and only waited for some Seamen from Tetuan to proceed.  The Frigate Adams Capt. Campbell however still continues on her Station.
					This City, and its Environs have been remarkably healthy this Season.  No Symptoms of any contagious Disorder whatever prevail, and all Vessels from the United States continue to be immediately admitted to Pratic here, when furnished with a Bill of Health, Certified by the Spanish Consul in the District they proceed from.
					Five Sail of British Men of War passed by here on their way up the Mediterranean ten days ago with Six months’ Provisions on board.  Their destination is not Known even at Gibraltar where they proceeded from.  Some Surmise they are destined for Algiers to settle differences with the Dey.  I am with much regard & Respect Sir Your most obed & hum Servt.
					
						Willm: Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
